      Case 3:19-cv-07651-EMC Document 234 Filed 03/05/21 Page 1 of 2



 1 IRELL & MANELLA LLP
   Morgan Chu (SBN 70446)
 2 Benjamin W. Hattenbach (SBN 186455)
   Michael D. Harbour (SBN 298185)
 3 Lucas S. Oxenford (SBN 328152)
   1800 Avenue of the Stars, Suite 900
 4 Los Angeles, California 90067-4276
   Telephone: (310) 277-1010
 5 Facsimile: (310) 203-7199
   Email: mchu@irell.com
 6 Email: bhattenbach@irell.com
   Email: mharbour@irell.com
 7 Email: loxenford@irell.com

 8 A. Matthew Ashley (SBN 198235)
   840 Newport Center Drive, Suite 400
 9 Newport Beach, California 92660-6324
   Telephone: (949) 760-0991
10 Facsimile: (949) 760-5200
   Email: mashley@irell.com
11
   Counsel for Defendants
12 FORTRESS INVESTMENT GROUP LLC,
   FORTRESS CREDIT CO. LLC,
13 VLSI TECHNOLOGY LLC

14                             UNITED STATES DISTRICT COURT

15                            NORTHERN DISTRICT OF CALIFORNIA

16

17 INTEL CORPORATION and APPLE INC.,          Case No. 3:19-cv-07651-EMC

18              Plaintiffs,                   NOTICE OF APPEARANCE OF
                                              COUNSEL FOR DEFENDANTS
19        v.                                  FORTRESS INVESTMENT GROUP LLC,
                                              FORTRESS CREDIT CO. LLC, and
20 FORTRESS INVESTMENT GROUP LLC,             VLSI TECHNOLOGY LLC
   FORTRESS CREDIT CO. LLC, UNILOC
21 2017 LLC, UNILOC USA, INC., UNILOC
   LUXEMBOURG S.A.R.L., VLSI
22 TECHNOLOGY LLC, INVT SPE LLC,
   INVENTERGY GLOBAL, INC., DSS
23 TECHNOLOGY MANAGEMENT, INC., IXI
   IP, LLC, and SEVEN NETWORKS, LLC,
24
                 Defendants.
25

26

27

28
                                                          DEF. NOTICE OF APPEARANCE OF COUNSEL FOR
                                                        DEFENDANTS FORTRESS INVESTMENT GROUP LLC,
                                                       FORTRESS CREDIT CO. LLC, VLSI TECHNOLOGY LLC
                                                                              Case No. 3:19-cv-07651-EMC
      Case 3:19-cv-07651-EMC Document 234 Filed 03/05/21 Page 2 of 2



 1         TO THE CLERK OF THE COURT AND TO ALL THE PARTIES IN THIS ACTION:

 2         PLEASE TAKE NOTICE THAT: Lucas S. Oxenford will appear in this matter, in

 3 addition to those who have previously appeared as counsel on behalf of Defendants Fortress

 4 Investment Group LLC, Fortress Credit Co. LLC, and VLSI Technology LLC.

 5

 6 Dated: March 5, 2021                            Respectfully submitted,

 7                                                 IRELL & MANELLA LLP

 8

 9
                                                   By:      /s/ Lucas S. Oxenford
10                                                       Lucas S. Oxenford (SBN 328152)
                                                         loxenford@irell.com
11                                                       Irell & Manella LLP
                                                         1800 Avenue of the Stars, Suite 900
12                                                       Los Angeles, California 90067-4276
                                                         Telephone: (310) 277-1010
13                                                       Facsimile: (310) 203-7199
                                                         Counsel for Defendants
14                                                       FORTRESS INVESTMENT GROUP LLC,
                                                         FORTRESS CREDIT CO. LLC,
15                                                       VLSI TECHNOLOGY LLC

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                                    DEF. NOTICE OF APPEARANCE OF COUNSEL FOR
                                                                  DEFENDANTS FORTRESS INVESTMENT GROUP LLC,
                                                                 FORTRESS CREDIT CO. LLC, VLSI TECHNOLOGY LLC
                                                 -1-                                    Case No. 3:19-cv-07651-EMC
